Case 1:19-cv-23029-KMW Document 10 Entered on FLSD Docket 09/13/2019 Page 1 of 2



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF FLORIDA

  ------------------------------------------------------------------------x
   Nissim Dahan                                                                   Civil Action No:
                                                                                  1:19-cv-23029
                                                    Plaintiff,




             -v.-
   Chase Bank (USA) N.A.,




                                                Defendants.
  ------------------------------------------------------------------------x


                                         NOTICE OF SETTLEMENT

            Notice is hereby given that the parties have settled this matter. The parties anticipate

  completing settlement documents and filing a dismissal with the Court within the next sixty (60)

  days. The parties request that the Court retain jurisdiction of this case during said sixty (60) day

  period.



  DATED, this 13th day of September, 2019

                                                                 /s/Justin Zeig
                                                                 Justin Zeig, Esq.
                                                                 Zeig Law Firm, LLC
                                                                 3475 Sheridan Street, Suite 310
                                                                 Hollywood, FL 33021
                                                                 Ph: 754-217-3084
                                                                 justin@zeiglawfirm.com




                                                           1
Case 1:19-cv-23029-KMW Document 10 Entered on FLSD Docket 09/13/2019 Page 2 of 2



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
  on September 13, 2019 with the Clerk of Court using CM/ECF. I also certify that the foregoing
  document is being served this day on all counsel of record or pro se parties identified on the Service
  List below either via transmission of Notices of Electronic Filing generated by CM/ECF or in some
  other authorized manner for those counsel or parties who are not authorized to receive
  electronically Notices of Electronic Filing.



                                                 /s/ Justin Zeig
                                                 Justin Zeig, Esq.




                                                    2
